DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1 – 9 are pending. Claims 10 – 20 are withdrawn from consideration.
Election/Restrictions
Applicant's election with traverse of Invention 1 (claims 1 – 9) in the reply filed on May 23, 2022 is acknowledged.  The traversal is on the grounds that there would not be a serious search burden.  This is not found persuasive because, as stated in the restriction requirement, and for instance in the case of Inventions I and III, they are unrelated.  Further, the inventions are distinct inventions covering very different fields of search which would result in the search of various different classification in the art and would at least require divergent search queries.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlsson et al. (U.S. Patent Publication No. 2016/0375863 A1).
Regarding Independent Claim 1, Carlsson teaches an object detection system  (Fig. 1) for a vehicle (Fig. 1), the object detection system comprising: an object detecting device (remote sensor, 430) for generating an object signal (velocity signal; Paragraph [0033]) based on detecting an object (vehicle, 110); a windshield wiper controller (control unit 420) for operating a windshield wiper motor (motor of wiper, 410) connected to a windshield wiper (wiper, 410) and for generating a position signal based on a position of the windshield wiper (Paragraph [0031]); and an object detection module (425; Paragraph [0044]) in communication with the object detecting device (430) to receive the object signal (Paragraph [0033]) and with the windshield wiper controller (420) to receive the position signal (Paragraph [0031]), wherein the object detection module (425) is configured to selectively control the windshield wiper motor in response to the object signal and the position signal and to generate an environmental model that includes a representation of the object (Paragraphs [0033], [0040] and [0044]).  
Regarding Claim 2, Carlsson teaches the object detection system (Fig. 1) further comprising a rain sensor (rain sensor, 450) in communication with the windshield wiper controller (420; Paragraph [0013]), wherein the rain sensor is configured to detect precipitation and to send a rain sensor signal to the windshield wiper controller to operate the windshield wiper motor (Paragraphs [0033] and [0034]).  
Regarding Claim 3, Carlsson teaches the object detection system (Fig. 1) wherein rain sensor (450) is configured to send the rain sensor signal to the windshield wiper controller in response to detecting an amount of precipitation (Paragraph [0033]).  
Regarding Claim 6, Carlsson teaches the object detection system (Fig. 1) wherein the object detection module (425) is configured to communicate bi-directionally with the windshield wiper controller (420) to selectively control the windshield wiper motor (Paragraph [0033]; the object detection module sends and receives data bi-directionally as to form a basis to operate wiper, 410; Further, the controller unit 420 contains, or is in communicative connection with a memory unit 425 storing a computer program product, which contains software for making the controller unit 420 execute the above-described actions when the computer program product is run in the controller unit 420).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al. (U.S. Patent Publication No. 2016/0375863 A1) in view of Cui et al. (U.S. Patent No. 10,182,225 B1).
Regarding Claim 4, Carlsson teaches all of the elements of claim 1 as discussed above.
Carlsson does not teach the object detection system wherein the rain sensor is in communication with the object detection module, and the object detection module is configured to determine whether the object is precipitation and, in response to the object being precipitation, to remove the representation of the object from the environmental model.  
Cui, however, teaches the object detection system wherein the rain sensor (precipitation detector, 226) is in communication with the object detection module (object detection module, 218), and the object detection module (218) is configured to determine whether the object is precipitation and, in response to the object being precipitation (Col. 9, lines 30 – 43), to remove the representation of the object from the environmental model (Abstract; via precipitation removal module, 222).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carlsson to further include the rain sensor is in communication with the object detection module, and the object detection module is configured to determine whether the object is precipitation and, in response to the object being precipitation, to remove the representation of the object from the environmental model, as taught by Cui, to provide a system that does not degrade the accuracy of the model presented, thus providing  high quality detectable image data.
Regarding Claim 4, Carlsson teaches all of the elements of claim 1 as discussed above.
Carlsson does not teach the object detection system wherein the object detection module includes a machine learning module configured to identify the object.  
Cui, however, teaches the object detection system wherein the object detection module includes a machine learning module configured to identify the object (Col. 2, line 65 – Col. 3, line 23).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Carlsson to further include the object detection module includes a machine learning module configured to identify the object, as taught by Cui, to provide a system that does not degrade the accuracy of the model presented, thus providing high quality detectable image data.

Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al. (U.S. Patent Publication No. 2016/0375863 A1).
Regarding Claim 7, Carlsson teaches all of the elements of claim 6 as discussed above.
Although Carlsson teaches selectively controlling the motor of wiper, 410, the reference does not explicitly teach the object detection system wherein, via the windshield wiper controller, the object detection module is configured to selectively control a speed of the windshield wiper motor, however, it would have been obvious to one having ordinary skill I the art before the effective filing date of the claimed invention to modify the system of Carlsson to explicitly teach  via the windshield wiper controller, the object detection module is configured to selectively control a speed of the windshield wiper motor, as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 8, Carlsson teaches all of the elements of claim 7 as discussed above.
Although Carlsson teaches selectively controlling the motor of wiper, 410, the reference does not explicitly teach the object detection, wherein, via the windshield wiper controller, the object detection module is configured to increase the speed of the windshield wiper motor or decrease the speed of the windshield wiper motor, however, it would have been obvious to one having ordinary skill I the art before the effective filing date of the claimed invention to modify the system of Carlsson to explicitly teach  via the windshield wiper controller, the object detection module is configured to increase the speed of the windshield wiper motor or decrease the speed of the windshield wiper motor, as claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
 Regarding Claim 9, Carlsson teaches all of the elements of claim 1 as discussed above.
Carlsson implicitly teaches the object detection system wherein the object detection module is configured to determine whether the object is the windshield wiper based on the position signal from the windshield wiper controller (420; the controller of Carlsson determines a location/position of wiper, 410 and further moves that wiper to a preset location/position, therefore the controller based on the information received on the position of wiper, knows that the object is the wiper; therefore the controller is configured to determine the object is the windshield wiper; Paragraph [0031])).

Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent No. 9,045,112 B2 to Kracker et al. teaches a system for adjusting the wipers of a vehicle based on the use of rain and proximity detecting subsystem on a given vehicle for detecting the presence of rain and one or more other vehicles in proximity to the given vehicle, such that the wipers of the given vehicle can be automatically operated to better respond to material such as rain, snow, or other material being splashed on the given vehicle by the other vehicles. This system may utilize sensor subsystems used for other purposes for use as the proximity sensors. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723